--------------------------------------------------------------------------------

Exhibit 10.1
 
[image00009.jpg]
Corporate Office: 4281 Technology Drive Fremont, CA 94538   Ph: 510-438-4700  
Fax: 510-353-0668   www.axt.com

 
May 27, 2015
 
Hong Q. Hou
 
Dear Hong:
 
It is my pleasure to offer you an employment position with AXT, Inc. (“AXT” or
the “Company”), in a new position on the following terms.
 

1. Employment and Duties

 
You will be employed by AXT as Chief Operating Officer (“COO”).  You will be
employed on a full-time basis and will report to AXT’s Chief Executive Officer
(“CEO”).  Your duties and responsibilities will be consistent with your title
and position as AXT’s COO, and any other duties assigned or requested by the
CEO, including, without limitation, responsibility for AXT’s China Operation.  
You will devote your full time, ability, attention, energy, knowledge, skill,
and productive employment time solely to performing your duties as an employee
of AXT.  You will comply with all of AXT’s rules and policies.
 

2. Start Date

 
If you accept this offer, you will assume your role as COO on June 29, 2015.
 

3. Compensation

 
(a)            Base Salary.  In consideration for your services to AXT under
this Offer Letter, you will receive an annual base salary of $340,000 plus10%
Expatriate salary bonus, paid in United States dollars in equal biweekly
installments in accordance with AXT’s normal payroll practices, from which AXT
will withhold and deduct all applicable taxes to the extent required by law. 
Your base salary will be annually reviewed by the Company, which may be adjusted
based upon various factors including, but not limited to, your and the Company’s
performance.
 

--------------------------------------------------------------------------------

(b)            Stock Award.  Subject to AXT’s Compensation Committee of the
Board of Directors formal approval (of which verbal approval has been received)
AXT will grant to you a Restricted Stock Award (the “RSA”) for 300,000 shares of
AXT RSA stock (“Shares”). Among these 300,000 shares, 75,000 is for sign on
bonus, vesting on your start date. For the remaining 225,000 shares, the vesting
schedule shall be as follows: each June 30 and December 31 6/48 of the 225,000
shares shall vest (except there will be no such vesting for June 30, 3015).This
semi-annual vesting is subject to your continued employment with AXT through
each applicable vesting date.  No right to any Shares is earned or accrued until
such time that vesting date occurs, nor does the grant confer any right to
continue vesting or employment.
 
(c)            Annual Bonus. You will be eligible to participate in bonus plans
as approved for your position by the Board or Committee. (60% target bonus)
 
(d)            Relocation Expenses. AXT will pay all your actual moving
expenses, spouse and family travel allowance, $15,000/year. International school
in China, $38,500/year. For these compensations, AXT will deduct all applicable
taxes to the extent required by law.
 
(e)            Housing Allowance. AXT will pay up to $50,000/year on actual
housing rental expenses for your home in China.
 
(f)            Business Expenses.  AXT will reimburse you for customary,
ordinary, and necessary business expenses as are incurred by you in the
performance of your duties and activities associated with promoting or doing
AXT’s business, in accordance with AXT’s expense reimbursement policy as may be
in effect from time to time.  All expenses as described in this paragraph will
be subject to presentation by you of such documentation as may be reasonably
necessary to substantiate that all such expenses were incurred in the
performance of your duties.
 
(g)            Directors and Officers Insurance.  Directors and Officers
Insurance currently is maintained by AXT and, to the extent that such insurance
remains available to AXT upon terms acceptable to AXT, AXT will use its best
commercial efforts to continue to maintain such insurance at such levels as the
Board may approve from time to time.
 
(h)            Vacation and Sick Leave.  Your accrual of vacation and sick leave
will be pursuant to AXT’s policies on the same terms as other, similarly
situated executives, provided that at no time will you be permitted to have
accrued more than forty (40) days of vacation.  At any time you accrue this
amount of vacation, you will not earn additional vacation until you use vacation
time so that your accrual drops below this forty (40) day maximum.  You agree to
schedule your vacations at times that are approved by the CEO.
 
(i)             Benefits.  You will be eligible for health insurance,
retirement, and other benefits on the same basis as other similarly situated
employees of AXT. Your participation in the Company’s 401(k) plan will, to the
extent allowed by the terms of the plan, be fully vested from the commencement
of your employment.
 

3. Outside Activities

 
While employed by AXT, and unless otherwise agreed in writing, you will not:
 
(i)              undertake any other form of employment or other activity that
may negatively affect the performance of your duties as an employee of AXT; or
 
- 2 -

--------------------------------------------------------------------------------

(ii)            directly or indirectly, either as an employee, employer,
consultant, agent, principal, partner, shareholder, corporate officer, director,
or in any other capacity, engage or assist any third party in engaging in any
business competitive with the business of AXT or any parent, subsidiary or
affiliate.
 

4. Proprietary Rights and Confidentiality, Code of Business Conduct and Ethics,
and Insider Trading Policy

 
You have signed AXT’s Proprietary Information and Inventions Agreement (the
“PIIA”), Code of Business Conduct and Ethics, and Insider Trading Policy.
 

5. Termination of Employment

 
(a)            At-will Employment. The Company is excited about your joining and
looks forward to a beneficial and productive relationship. Nevertheless, you
should be aware that your employment with the Company is for no specified period
and constitutes at‑will employment. As a result, you are free to resign at any
time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, and with or without notice. We request that, in the event of resignation,
you give the Company at least six weeks’ notice.
 
(b)            Resignation from All Positions.  Upon termination of your
employment for any reason whatsoever, you automatically will deemed to have
resigned from all offices and directorships then held with AXT or any of its
affiliates.
 
(c)            Change in Control Severance.  If a Change in Control of AXT (as
defined in Appendix A attached hereto) takes place, and within twelve (12)
months thereafter you incur an Involuntary Termination, as defined in Appendix
A, then, subject to the terms and conditions set forth in Appendix A, AXT will
provide you with the following:
 
(i)              Accrued Payments.  All accrued but unpaid vacation, expense
reimbursements, wages, and other benefits due to you under any AXT-provided
plans, policies, and arrangements as of the date of Involuntary Termination (the
“Termination Date”);
 
(ii)            Cash Severance.  A lump sum cash severance payment in a gross
amount equal to twelve (12) months of your then‑current annual base salary;
 
(iii)            Health Benefits.  If you, and any of your spouse and/or
dependents (“Family Members”), have coverage on the Termination Date under a
group health plan sponsored by the Company, the Company will reimburse you the
total applicable premium cost for continued group health plan coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”) for
a period of twelve (12) months following the Involuntary Termination, provided
that you validly elect and are eligible to continue coverage under COBRA for you
and your Family Members, and, provided further, that if the Company determines
in its sole discretion that it cannot provide the COBRA reimbursement benefits
without potentially violating applicable laws (including, without limitation,
Section 2716 of the Public Health Service Act and the Employee Retirement Income
Security Act of 1974, as amended), the Company in lieu thereof will provide to
you a taxable lump sum payment in an amount equal to the monthly COBRA premium
that you would be required to pay to continue the group health coverage in
effect on the Termination Date (which amount will be based on the premium for
the first month of COBRA coverage) for a period of twelve (12) months following
the Termination Date, which payment will be made regardless of whether you elect
COBRA continuation coverage; and
 
- 3 -

--------------------------------------------------------------------------------

(iv)            Equity Award Vesting Acceleration.  One hundred percent (100%)
vesting acceleration of your then-outstanding and unvested equity awards granted
by AXT as of immediately prior to the Involuntary Termination.
 

6. Arbitration

 
(a)            Arbitration Required.  Any dispute, claim, or controversy arising
out of or related to your employment with AXT or the termination of that
employment shall be resolved exclusively through final and binding arbitration. 
This agreement to arbitrate includes all state, federal and foreign statutory or
common law claims, including but not limited to discrimination claims arising
under the California Fair Employment and Housing Act, Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act, and the Age
Discrimination in Employment Act, or under the California Labor Code.  Any
demand for arbitration must be made within one (1) year of the termination of
employment, provided, however, that if a claim arose under a statute providing
for a longer time to file a claim, that statute shall govern.
 
(b)            Costs or Fees.  All administrative costs of the arbitration, such
as arbitrator and court reporting fees, shall be divided equally between AXT and
you, unless otherwise required by law.  Each party shall bear its other costs of
arbitration, including attorney’s fees, provided, however, that the
arbitrator(s) may award attorney’s fees to the prevailing party under the
provisions of any applicable law.
 
(c)            Representation.  You may, but are not required to, have an
attorney represent you in preparation for and during the arbitration.  If you
decide to use an attorney, you shall be solely responsible for the payment of
attorney’s fees and costs, subject to any statutory authority of the arbitrator
to order reimbursement by AXT.
 
(d)            Arbitration Procedure.  All disputes subject to arbitration under
this Offer Letter shall be resolved by a single arbitrator selected by the
parties, and judgment on the award rendered by the arbitrator(s) may be entered
by any court having jurisdiction thereof.  The arbitrator shall have the
authority to make any award that would be made by a court, but the arbitrator
shall not have the authority to amend, modify, supplement or change the terms
and conditions of employment set forth in this Offer Letter or AXT’s policies.
 
(e)            Location.  The location of the arbitration shall be Alameda
County or San Francisco, California.
 
(f)            Waiver of Right to Jury Trial.  You agree that if for any reason
any dispute or controversy between you and AXT arising from or related to your
employment or the termination of your employment is resolved in court rather
than through arbitration, then, to the extent permitted by law, trial of that
dispute will be to a judge sitting without a jury, and you specifically waive
any right you may have to trial by jury of any such dispute or controversy.
 
- 4 -

--------------------------------------------------------------------------------

(g)            Survival.  Your agreement to arbitrate and the terms of this
Section will survive the termination of your employment with AXT.
 
(h)            Employee Acknowledgment.  YOU UNDERSTAND THAT YOU ARE ELECTING TO
RESOLVE ANY DISPUTE, CLAIM OR CONTROVERSY DESCRIBED IN SECTION 7(a), ABOVE, IN
AN ARBITRAL FORUM RATHER THAN A JUDICIAL FORUM AND THAT YOU ARE GIVING UP THE
RIGHT TO A JURY TRIAL OF ANY SUCH DISPUTE, CLAIM, OR CONTROVERSY.
 

7. Miscellaneous

 
(a)            Modification.  Any modification of the terms of this Offer Letter
will be effective only if and to the extent such modification is in a writing
and signed by you and by the CEO.
 
(b)            Assignment.  In view of the personal nature of the services you
will perform by AXT, you cannot assign or transfer any of your rights or
obligations under this Offer Letter.
 
(c)            Severability.  If any of the provisions (or any part of any
provision) of this Offer Letter are found to be unenforceable, then the
remaining provisions (or part(s) thereof) shall nonetheless remain in full force
and effect.
 
(d)            Entire Agreement.  The terms of this Offer Letter (which includes
the Appendix A attached hereto), along with the PIIA and any other agreements
relating to proprietary rights between you and the Company, constitute the
entire agreement between AXT and you pertaining to the subject matter hereof and
supersede all prior or contemporaneous written or verbal agreements and
understandings in connection with the subject matter hereof, including, without
limitation, the Consulting Agreement (except as to any proprietary rights).
 
(e)            Governing Law.  Your rights and obligations as an employee of AXT
will be governed by the laws of the State of California without regard to the
choice-of-law provisions thereof.  In any action relating to your employment by
AXT, including one to compel arbitration or to enforce an arbitration award
under Section 7, AXT and you specifically consent to the jurisdiction of the
federal and state courts located in Alameda County, California.
 
If you wish to accept this offer of employment, please sign and date this Offer
Letter in the space provided below.  By signing below, you acknowledge that you
have received no inducements or representations other than those contained in
this Offer Letter that caused you to accept this offer of employment.
 
We look forward to your continued contributions to AXT.



 
Sincerely,
   
/s/ MORRIS S. YOUNG
 
Dr. Morris S. Young
 
Chief Executive Officer

 
- 5 -

--------------------------------------------------------------------------------

Agreed to and accepted:
 
Signature:
/s/ HONG Q. HOU
 
Printed Name:
Hong Q. Hou
 
Date:
06/24/2015

 
- 6 -

--------------------------------------------------------------------------------

Appendix A


The following additional provisions will apply to your Offer Letter, including
with respect to the severance benefits set forth in Sections 5(c) (the
“Severance”) of your Offer Letter.
 
A.      “Cause” Definition.  For purposes of your Offer Letter, “Cause” means
any one or more of the following:
 
(i)             You commit any act of fraud, misappropriation, theft,
dishonesty, or other act of moral turpitude;
(ii)            You breach or neglect the duties you are required to perform
under the terms of the Offer Letter;
(iii)          You engage in willful misconduct in the performance of your
duties hereunder, commit insubordination (in the sole, reasonable discretion of
the CEO or the Board), or otherwise fail to perform your duties hereunder as
directed by the CEO or the Board; and
(iv)          You are guilty of, convicted of, or plead guilty or nolo
contendere to, a felony, crime of moral turpitude or other serious offense.
 
B.       “Change in Control” Definition.  For purposes of your Offer Letter,
“Change in Control” means the occurrence of any of the following events:
 
(i)             Change in Ownership of the Company.  A change in the ownership
of the Company which occurs on the date that any one person, or more than one
person acting as a group (“Person”), acquires ownership of the stock of the
Company that, together with the stock held by such Person, constitutes more than
50% of the total voting power of the stock of the Company; or
(ii)           Change in Effective Control of the Company.  If the Company has a
class of securities registered pursuant to Section 12 of the Securities Exchange
Act of 1934, as amended, a change in the effective control of the Company which
occurs on the date that a majority of members of the Board is replaced during
any twelve (12) month period by members of the Board whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of the appointment or election.  For purposes of this subsection (ii), if
any Person is considered to be in effective control of the Company, the
acquisition of additional control of the Company by the same Person will not be
considered a Change in Control; or
(iii)          Change in Ownership of a Substantial Portion of the Company’s
Assets.  A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions.  For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.
 

--------------------------------------------------------------------------------

For purposes of this Section B, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
 
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A (as defined below).
 
C.       “Good Reason” Definition.  For purposes of your Offer Letter, “Good
Reason” means the occurrence of one or more of the following, without your
written consent:
 
(i)        A material diminution in your base compensation, other than as part
of a general reduction in the base compensation of all similarly situated
employees;
(ii)           A material diminution in your authority, duties or
responsibilities;
(iii)         A material diminution in the authority, duties or responsibilities
of the CEO or the requirement that you report to a corporate officer or employee
other than the CEO or the Board;
(iv)         A material diminution in the budget over which you retain
authority;
(v)           A material change in the geographic location at which you must
perform services; and
(vi)      Any other action or inaction that constitutes a material breach by the
Company of this Offer Letter.
 
Notwithstanding any other provision of this Offer Letter to the contrary, your
resignation will not be for Good Reason unless: (a) you notify the Company in
writing of the condition that you believe constitutes Good Reason within ninety
(90) days after the initial existence thereof (which notice reasonably
identifies such condition and the details regarding its existence), (b) the
Company fails to remedy such condition within thirty (30) days after the date on
which it receives such notice (the “Cure Period”), and (c) you terminate
employment with the Company (and its subsidiaries and affiliates) within twelve
(12) months of the initial existence of the conditions giving rise to Good
Reason.
 
D.      “Involuntary Termination” Definition.  For purposes of your Offer
Letter, “Involuntary Termination” means either (i) the Company terminates your
employment without Cause; or (ii) you resign for Good Reason.
 
E.        Release of Claims. As a condition to receiving the Severance, you will
be required to sign a waiver and release of all claims arising out of your
employment with AXT and its subsidiaries and affiliates (the “Release”). The
Release will be in a form specified by AXT.  The Release will include specific
information regarding the amount of time you will have to consider the terms of
the Release and return the signed agreement to AXT; provided, however, that in
all cases the Release must become effective and irrevocable no later than the
sixtieth (60th) day following the date of termination of your employment with
AXT (the “Release Deadline Date”).  If the Release does not become effective and
irrevocable by the Release Deadline Date, you will forfeit any right to the
Severance.  In no event will the Severance be paid to you until the Release
becomes effective and irrevocable.
 

--------------------------------------------------------------------------------

F.        Severance Payment Timing.  Provided that the Release becomes effective
and irrevocable by the Release Deadline Date and subject to Section G below, the
Severance will be paid, or in the case of installments, will commence, within
ten (10) days following the date that the Release becomes effective and
irrevocable (such payment date, the “Severance Start Date”), and any Severance
otherwise payable to you during the period immediately following your
termination of employment with AXT through the Severance Start Date will be paid
in a lump sum to you on the Severance Start Date, with any remaining payments to
be made as provided in your Offer Letter.
 
G.       Section 409A.
 
(i)           Notwithstanding anything to the contrary in your Offer Letter
(including this Appendix A), no Severance to be paid to you, if any, that, when
considered together with any other severance payments or separation benefits,
are considered deferred compensation under Section 409A of the Internal Revenue
Code of 1986, as amended, and the final regulations and any guidance promulgated
thereunder (“Section 409A”) (together, the “Deferred Payments”) will be paid or
provided until you have a “separation from service” within the meaning of
Section 409A.  Similarly, no Severance payable to you, if any, that otherwise
would be exempt from Section 409A pursuant to Treasury Regulation Section
1.409A‑1(b)(9) will be payable until you have a “separation from service” within
the meaning of Section 409A.
(ii)          It is intended that the Severance will not constitute Deferred
Payments but rather will be exempt from Section 409A as a payment that would
fall within the “short-term deferral period” as described in subsection (iv)
below or resulting from an involuntary separation from service as described in
subsection (v) below.  In no event will you have discretion to determine the
taxable year of payment of any Deferred Payment.  Any Severance that would be
considered Deferred Payments will be paid on, or in the case of installments,
commence on, the sixty-first (61st) day following your separation from service,
or if later, such time as required by subsection (iii) below.  Further, except
as required by subsection (iii) below, any Severance that otherwise would have
been paid to you during the sixty (60) day period immediately following your
separation from service but for the preceding sentence will be paid to you on
the sixty-first (61st) day following your separation from service and any
remaining payments will be made as provided in your Offer Letter.
(iii)         Notwithstanding anything to the contrary in your Offer Letter
(including this Appendix A), if you are a “specified employee” within the
meaning of Section 409A at the time of your separation from service (other than
due to death), then the Deferred Payments, if any, that are payable within the
first six (6) months following your separation from service, will become payable
on the date six (6) months and one (1) day following the date of your separation
from service.  All subsequent Deferred Payments, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, in the event of your death
following your separation from service, but before the six (6) month anniversary
of the separation from service, then any payments delayed in accordance with
this paragraph will be payable in a lump sum as soon as administratively
practicable after the date of your death and all other Deferred Payments will be
payable in accordance with the payment schedule applicable to each payment or
benefit.  Each payment and benefit payable under your Offer Letter is intended
to constitute a separate payment under Section 1.409A‑2(b)(2) of the Treasury
Regulations.
(iv)         Any amount paid under your Offer Letter that satisfies the
requirements of the “short-term deferral” rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations will not constitute Deferred Payments
for purposes of subsection (i) above.
 

--------------------------------------------------------------------------------

(v)          Any amount paid under your Offer Letter that qualifies as a payment
made as a result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) will not constitute Deferred Payments for purposes
of subsection (i) above.
 
The foregoing provisions are intended to comply with or be exempt from the
requirements of Section 409A so that none of the payments and benefits to be
provided under your Offer Letter will be subject to the additional tax imposed
under Section 409A, and any ambiguities herein will be interpreted to so comply
or be exempt.  Notwithstanding anything to the contrary in your Offer Letter,
AXT reserves the right to amend the Offer Letter as it deems necessary or
advisable, in its sole discretion and without your consent, to comply with
Section 409A or to avoid income recognition under Section 409A prior to the
actual payment of the Severance or imposition of any additional tax.  In no
event will AXT reimburse you for any taxes that may be imposed on you as result
of Section 409A.
 
For purposes of this Section G, “Section 409A Limit” means two (2) times the
lesser of: (a) your annualized compensation based upon the annual rate of pay
paid to you during your taxable year preceding your taxable year of your
termination of employment as determined under, and with such adjustments as are
set forth in, Treasury Regulation Section 1.409A‑1(b)(9)(iii)(A)(1) and any
Internal Revenue Service guidance issued with respect thereto; or (b) the
maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Internal Revenue Code of 1986, as amended, for the
year in which your employment is terminated.
 
 

--------------------------------------------------------------------------------